In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 15-92V
                                   Filed: November 17, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
LAURIE DART,                  *
                              *                             Special Master Gowen
          Petitioner,         *
                              *                             Joint Stipulation on Damages and
v.                            *                             Attorneys’ Fees and Costs
                              *                             Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH           *                             Transverse Myelitis.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Diana Stadelnikas Sedar, Maglio, Christopher & Toale, PA, Sarasota, FL, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On January 30, 2015, Laurie Dart (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on October 17, 2013, she developed
transverse myelitis (“TM”). Stipulation for Award at ¶ 2, 4, docket no. 16, filed Nov. 12, 2015.
Further, petitioner alleged that she experienced residual effects of her injury for more than six
months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
         On November 12, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
petitioner’s TM or any other injury or condition. Id. at ¶ 6. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable
and adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties also stipulate to an award of attorneys’ fees and costs in a joint stipulation filed
on November 16, 2015. The parties agree to a total award of attorneys’ fees and costs in the amount
of $11,500.00. Stipulation for Fees at ¶ 5, docket no. 17, filed Nov. 16, 2015. In accordance with
General Order #9, petitioner represents that she did not personally incur costs related to this
proceeding. Declaration, docket no. 18, filed Nov. 16, 2015. The undersigned finds the stipulation
for fees and costs reasonable and adopts it as the decision of the Court.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $90,000.00, in the form of a check payable to petitioner, Laurie
          Dart. This amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a).

       2) A lump sum of $11,500.00, in the form of a check jointly payable to petitioner and
          to petitioner’s attorney, Diana Stadelnikas Sedar of Maglio, Christopher & Toale,
          PA, pursuant to 42 U.S.C. § 300 aa-15(e), for attorneys’ fees and costs.

       Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                   2
             IN THE UNITED STATES COURT OF FED E RA L CLAI MS
                       OFFICE OF SPECIA L M ASTERS



 LA U R I E DA RT,

                           l'clit ium:r,

        v.                                                 No. I 5-92 \f
                                                           Spcciul M uster Gowen
SECR ETA RY OF HEA LTH A ND                                ECr:
H UM AN SERVICES,

                          Respondent.



                                                 STIPULATION

         The parties hereby sl ipu luk lll the following mnllers:

         I . Pclil ioncr Laurie Da rt (''petitioner") filed a pclition fo'r \'accinc compensation under

the Nutionnl Vacc ine I njury Com pcnsutio n Prngr:im, 42 U.S.C. § 300u:i-10 lo 34 (t he "Vaccine

Progrnm''). The pclilion seeks eompcnsutiun for injuries nllcgcd ly rclntcd lo pctilioncr's rece i pt

u f' un i n n ucn;w vaccine ("flu"), whid1 vaccine is conlu im:d in !he Vnccinc I njury Table (the

''Tnblc"), 42 C.f-'.R.    I00.3 {a).

        2. Pet itioner received her n u immun ization on Octobcr 17, 20 1 3.
        3. The vnccinc wus adm inistered wi thin lhl! Uni ted Slates.

        4. Petilioncr ul lcgcs that sh          6. Responde11l denies Lhnl pclilinnl!r's a lleged Ttvl nnd res idua l effects were cuust:c.l -i n-

foci by Lhe Ou vacci11e. Rcspo11dc111 further dt:n ics lllUL lht: nu vuct.:ine caused petitioner any

other injury or her cu1-rc11 l cundit io11.

          7. Maintaining their nbuvl'-slutcd posit ions, the part ies ncv· rth clcss now agree that the

issues between them shull be sett led uml thnl a decision should be l:nlercd awardi n g the

co111pcnsntion described i n purngrn ph 8 of thi s SLipulu t ion .

          8. As soon us pract icublc artcr an entry ol'j11dgmc11t rcllect ing a decision consistent with

the terms of' this Stipu lation , anti al'll!r pc1i1io11cr has filed 1111 ch.:c1io11 to rt:ccive compcnsntiun

pursuam lo 42 U .S.C. § JOOau -21(n)( I ). the Secrclnry ol' Health nnd H umun Services will issue

lhe following vaccine compcnsution puymcnl:

                  A lump sum of S90,000.UO i n thc form or n check p,1yunlc t o pet itioner. This
                  amount represen ts com pensat ion for:ill damngcs th;ll wou ld be avuilubl l! und er 42
                  U.S.C. § 300ua- l 5(a).

          9. /\s soon as praclicn blc a rtcr tin:entry of judg111c111 on cnt illc:rnent in thi s case, and after

pct i ri oner hns li ll!d both a proper nnc..l t imo.:l y clect iun to receive emnpensa tion pursuant to 42

U.S.C. § JOO:in -2 l (n)( I ), und an appl icatiu11, the parties will subm it lo l'urthcr proceedings bcl'ore

the spcci nl master 10 awa rd rcasonnblc allorneys' l'ccs and costs in°;11rrcd in rroceecli ng upon this

pet it ion.

          I 0. Pet itioner and her nllorncy rcpn.:senl thnt they have idcmifio.:d to rcsromknl a l l

known sources or payment for i1ems or services for whk h the Program i s not primari ly liable

und er·12 U .S.C. § 300aa-15(g), incl ud ing Stutc compcnsali on progra ms. insurnncc policies,

Fed cr:.il or Stnle hea lth benelils program s (other thun Ti tle XI X of'the Social Security 1\ cl (4::!

U.S.C. § 1 3% ct seq.)). or entit ies thal provide ho.:n lth services on a rrc-paid basis.
          1 1 . l'aymc11ls rnaclc pursuan l lo paragra ph 8 and any nrnoun t s u wurdcd pursuant t o

puragruph IJ of this Stipu la t ion will he made in nccordnn cc with 42 U.S.C. § 300au-l 5(i), subject

to the nvniln bility of sufficient statutory r1111ds.

          12. The parties and t heir allomcys further ngrcc and stipu ln tc lhnt, except for any uwun.J

for anomeys' tees and litigation rnsls and past unrcimbu rsablc c:-: p nsc:s, the money provided

pursuant to this Stipula t ion will be used solely for t hL· bene f i t of pei.itioncr as rnntcmplntcd by u

strict construction of 42 U.S.C. § 300aa- J 5(a J and (d), nnd subjec t 1.0 t he co11cli tions uf 42 U.S.C.

§ 300:.ia - I S(g) and (h).

         I 3. I n return for the paymen ts dcs1.:ri bcd i11 paragraphs 8 nnd 9. petit ioner, in her

individual capacity, and on buhut r ul'her heirs, executors, ndministrntors, successors or ussigns .

docs forever i rrc\'ocnbly and u11co11cJi t ionally rcknse, ncquit nnd di:;clrnrgc the Uni t ed States and

the Secretary of l lculth and Human Scrv iccs from uny and a ll act ions or causus of action

(including agrccmenls, judgments, daims, da111ngcs, loss of scrvics, expenses and all demands

u r whntcvcr k i nd or nn wrc) that hnvc been brought, could huvc been brought, ur could be timel y

brought i n the Cou rt or f edera l Claims, umkr the Nn t ionul Vaccine Injury Compensation

Program, :12 U .S.C. § 300:.ia-IO ct seq .. Oil account of, or i n any way growi ng out of', any nnd all

known or unknown, suspected or unsuspected persona l injuri es to Dr ,!cuth or petitioner resu lti ng

l'rom , or alleged to have resulted from, the llu vaccinnt ion administ ered Oil October 1 7, 2013. ns

n l l egcd by pet i tioner in u pctitiun for vm:ci nc com pcnsation filed on Janua ry 30, 201 5, in the

U n itl·d States Court of f edera l C la i ms as pet it i on No. 1 5-9'.!V.

         ( 11. I f petitioner should die prior to entry of'judgmclll , t his ag1 cement shall bc void ublc

upon proper nut ii.:e to the Cou rt Ull bclwl r or eit her or both or the pMt ics.
         15. I r the special master foils to issue u Respectfully su!Jmi llcd,


PETITIONER '                /··



LAi2                        -W
(,, ,
ATTORNEY OF HECORD FOR                        AUTHORIZED l.U!:PRES ENTATIVE
PETITIONE R:                                  OFTHE ATTORNEY GENERAL:




MAGL IO, C1m1STOl'l lER & TO,\LE, PA          Deputy Director
1605 fain Street, Su i te 7 10                Torts 13ram:h
Surasoln, FL 34236                            Civil Division
(941) 952-5242                                U .S. Dcpn rlm 1nt llf .l u5lice
                                              P.O. Box 146
                                              Bc11jumi n Frankl in Station
                                              Washington, DC 20044 -0146


AUTHORIZED REPRESENTATIVE                     ATTORNEY OF RECORD FOR
OF THE SECRET R'i OF HEALTH                   RESPONDET:



                   L
AND H      I ]SU RVIC S:

  )l_ _
A. MELISSA H t lJSTON, M.D., M.11.H, FAt\P     1\ DRl /\ NA TE l'
                                                                   , di
                                                                         i
Director, Div ision uf'                        Trial t\llorney
I njury Compensation Programs                  Torts Branch
1 lculthcarc Systems Bureau                    Ci vil Division
U.S. Dcpar1men1 of Health                      U.S. Dcpur\me111. of Justice
and H uman Services                            P.O. Dox 146
5600 Fishers Lane                              Bcnjamin r1a11k l i11 Stat ion
Parkluwn J3ui l c1 ing, Mai l Stop 1 1 C-26    Wush inglon. DC' 200:.\4 -0 I 4G
Rockville, MD 20857                            (202) 6 J 6-3                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF THE SPECIAL MASTERS

LAURIE DART,

           Petitioner,
vs.                                                      CASE NO. 15-92V
                                                         Special Master Gowen

SECRETARY OF HEALTH AND HUMAN
SERVICES,

           Respondent.
                                                /

                         STIPULATION OF ATTORNEYS’ FEES AND COSTS


      1.       Diana L. Stadelnikas-Sedar is counsel for Petitioner in this case.
      2.       Petitioner submitted a draft Application for Attorneys’ Fees and Costs to
               Respondent’s counsel.
      3.       During informal discussions, Respondent raised objections to certain items in
               Petitioner’s draft application. Based on these discussions, Petitioners amended the
               Application for Attorneys’ Fees and Costs to request reimbursement in the amount of
               $11,500.00. Respondent does not object.
      4.       Pursuant to General Order #9, Petitioner has not incurred any costs in pursuit of the
               claim.
      5.       The parties now request that a decision awarding the final attorneys’ fees and costs in
               the amount of $11,500.00, payable to Petitioner and Petitioner’s counsel, Diana L.
               Stadelnikas-Sedar be issued.
      6.       Petitioner requests that the award for attorney’s fees and costs be forwarded to
               Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida
               34236.
      7.       Nothing in this Stipulation, including the amount set forth in paragraph 3, should be
               construed as an admission, concession, or waiver by either party as to any of the
          matters raised by Petitioner’s Application for Fees and Costs, including but not
          limited to the hourly rates requested.


   Respectfully submitted:


ATTORNEY FOR PETITIONER                             ATTORNEY FOR RESPONDENT
/s/ Diana L. Stadelnikas Sedar, Esq.                /s/Adriana Ruth Teitel, Esq.
Diana L. Stadelnikas Sedar, Esq.                    Adriana Ruth Teitel, Esq.
Florida Bar Number 0949061                          Trial Attorney
MAGLIO CHRISTOPHER & TOALE, PA                      Torts Branch, Civil Division
1605 Main Street, Suite 710                         U.S. Department of Justice
Sarasota, FL 34236                                  Post Office Box 146
888-952-5242                                        Benjamin Franklin Station
fax: 877-952-5042                                   Washington, D.C. 20044-0146
Attorney for the Petitioner                         Attorney for the Respondent


Dated: November 16, 2015